Citation Nr: 0319414	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  99-01 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
enucleation of the right eye, to include as secondary to 
mustard gas exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran served on active duty from April 1941 to December 
1945.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied the benefit sought.  By a 
June 2000 decision, the Board determined that new and 
material evidence had not been submitted to reopen the 
previously denied claim.  The veteran appealed the Board's 
decision.  By a March 2001 order, the United States Court of 
Appeals for Veterans Claims (Court) vacated the Board's June 
2000 decision, and remanded the case back to the Board in 
order that the veteran's claim could be considered in light 
of the enhanced duty to assist provisions as contained in the 
newly enacted Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  

By an August 2001 decision, the Board determined again that 
new and material evidence had not been submitted to reopen 
the previously denied claim.  The veteran appealed the 
Board's decision.  In an order dated in February 2003, the 
Court vacated the Board's August 2001 decision and remanded 
the case to the Board for additional consideration.


REMAND

The President of the United States signed into law in 
November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded in the 
following areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  

In its February 2003 Order, the Court found that VA's 
notification to the veteran was insufficient according to the 
VCAA.  The Court disagreed with the Secretary of Veterans 
Affairs' argument on appeal that a letter from the RO to the 
veteran dated in March 1989, along with the January 1999 
statement of the case, provided notice of what type of 
evidence was needed to reopen the claim.  The Court pointed 
out there was no specific letter addressing the duties and 
responsibilities of the VCAA in this claim as a basis for its 
conclusion that there is a failure in the duty to notify in 
this case.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court analogized this claim to Quartuccio and 
noted that there was no evidence that VA ever notified the 
veteran who is responsible for obtaining the evidence 
necessary to substantiate the claim, and what that evidence 
might be.  Although there was a subsequent letter from the 
Board dated in April 2003 notifying the veteran and his 
representative that the case had been returned to the Board, 
and although the veteran's representative responded that he 
wished to waive the 90 day response time, this letter does 
not address the duty to notify under the VCAA.  

In DAV v. Secretary of Veterans Affairs, __ F.3d __, No. 02-
7304 (May 1, 2003), in which the United States Court of 
Appeals for the Federal Circuit explained that under 38 
U.S.C. § 5103(b), where the claimant is notified of 
information and medical or lay evidence necessary to 
substantiate the claim, no benefit may be paid if the 
information or evidence is not received by the Secretary 
within one year from the date of notification.  The lack of 
notification constitutes a procedural defect that cannot 
otherwise be corrected by the Board at this time in light of 
the holding in the DAV decision.  In this regard, the Court 
also noted in its February 2003 order that the Board is 
authorized and obligated to remand a claim to the RO for 
further development if circumstances warrant.  

Based on the decision of the Federal Circuit, as well as the 
February 2003 Court order, it appears to the Board that it 
must remand this case so that the RO may satisfy the duty to 
notify.  

Accordingly, this case is REMANDED for the following action:

1.  Provide the veteran appropriate 
notice under the VCAA.  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a right eye disorder 
since his separation from service, 
including, but not limited to, the 
provider that performed his right eye 
surgery in approximately 1976 and M.A. 
Walker, M.D.  Obtain records from each 
health care provider the appellant 
identifies.  Actual treatment records, as 
opposed to summaries, are pertinent.
3.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the claim.  

4.  Finally, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained since issuance of 
the January 1999 statement of the case.  
If the decision with respect to the claim 
remains adverse to the veteran, he and 
his representative should be furnished an 
SSOC and afforded a reasonable period of 
time within which to respond thereto.  
The SSOC must include citation to 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 



